DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 9/7/2021 which amended claims 1 and 5 and cancelled claims 3, 16, and 18-20. Claims 1, 4, 5, 8-15, and 21-24 are currently pending.  


Allowable Subject Matter
Claims 1, 4, 5, 8-15, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a body having a shape of an exposure mask used in an exposure process; and a measuring element in an interior of the body, the body includes an upper body and a lower body, the upper body and the lower body are spaced apart from each other, the body including a space therein, the measuring element is in a first portion of the space, a second portion of the space not including the measuring element is at least partially filled with a filler, posts or partition walls extend 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Fujiwara (US PGPub 2017/0115167) discloses a measuring apparatus for a vacuum chamber (Figs. 1, 2, 5-7, 9-15, paras. [0053]-[0058], temperature measuring mask 1 measures temperature in a vacuum environment in a charged particle lithography device), the measuring apparatus comprising: a body having a shape of an exposure mask used in an exposure process (Figs. 1, 2, 5, 7, 9-12, 14, paras. [0036], [0053], [0055], temperature measuring mask 1 includes a substrate 10 with the shape of a mask blank M); and a measuring element associated with the body (Figs. 1-3, 5, 7, 9-12, 14, paras. [0036]-[0038], [0040], the temperature measuring mask 1 includes a measuring circuit 121A and temperature sensors 11), when the measuring apparatus is positioned in a vacuum chamber, the measuring apparatus is configured to measure physical properties in the vacuum chamber using the measuring element (Figs. 1, 2, 5-7, 9-15, paras. [0038]-[0041], [0067]-[0068], the temperature measuring mask 1 measures the temperature within the lithography chamber), and wherein the body or the measuring element is configured to resist or prevent physical deformation of the body or the measuring element due to a vacuum in the vacuum chamber (Figs. 1, 2, 4-7, 9-15, paras. [0053]-[0058], [0062]-[0068], temperature measuring mask 1 measures temperature in a vacuum environment). Fujiwara does not describe the measuring element in an interior of the body, wherein the measuring apparatus is positioned in the vacuum chamber during the exposure process, and wherein: the body includes an upper body and a lower body, the upper body and the lower body are spaced apart from each other, the body including a space therein, the measuring element is in a first portion of the space, and a second portion of the space not including the measuring element is at least partially filled with a filler, posts or partition walls extend between the upper body and the lower body, and the measuring element is between the posts or between the partition walls.
Nguyen et al. (US PGPub 2012/0074514, Nguyen hereinafter) discloses a measuring element in an interior of the body (Figs. 1A-E, paras. [0024]-[0025], [0026]-[0037], sensor wafer 100 includes sensor components 106 inside the sensor wafer 100), the body includes an upper body and a lower body (Figs. 1A-E, paras. [0024]-[0025], the sensor wafer 100 includes a substrate 102 and a cover 108), the upper body and the lower body are spaced apart from each other, the body including a space therein (Figs. 1A-E, paras. [0025], [0026]-[0037], the cover 108 and substrate 102 are separated by a spaced occupied by thin film 105 and sensors 106), the measuring element in a first portion of the space (Figs. 1A-E, paras. [0025], [0026]-[0037], sensor components 106 are arranged in the space between cover 108 and substrate 102), and a second portion of the space not including the measuring element is at least partially filled with a filler (Fig. 1C, para. [0037], the portion of the space not occupied by sensor components is filled with thin film 105). Nguyen does not teach or suggest wherein the measuring apparatus is positioned in the vacuum chamber during the exposure process and posts or partitions walls extend between the upper body and the lower body, and the measuring element is between the posts or between partition walls. 
Progler (US PGPub 2008/0261123) discloses wherein the measuring apparatus is positioned in the chamber during the exposure process (Figs. 7 and 11, paras. [0124], [0135], the photomask is placed within the exposure tool to monitor the exposure and provide feedback to adjust components of the exposure tool), but Progler does not teach or render obvious posts or partitions walls extend between the upper body and the lower body, and the measuring element is between the posts or between partition walls.
Regarding claim 5, the prior art of record, either alone or in combination, fails to teach or render obvious a body having a shape of an exposure mask used in an exposure process; and a measuring element in an interior of the body, the body includes an upper body and a lower body, the upper body and the lower body are spaced apart from each other, the body including a space therein, the measuring element is in a first portion of the space, a second portion of the space not including the measuring element is at least partially filled with a filler, the space is open to the outside through a hole defined in the upper body, and at least a portion of the measuring element is covered with the filler to resist or prevent physical deformation of the measuring element due to the vacuum in the vacuum chamber. These limitations in combination with the other limitations of claim 5 render the claim non-obvious over the prior art of record.
Fujiwara discloses a measuring apparatus for a vacuum chamber (Figs. 1, 2, 5-7, 9-15, paras. [0053]-[0058], temperature measuring mask 1 measures temperature in a vacuum environment in a charged particle lithography device), the measuring apparatus comprising: a body having a shape of an exposure mask used in an exposure process (Figs. 1, 2, 5, 7, 9-12, 14, paras. [0036], [0053], [0055], temperature measuring mask 1 includes a substrate 10 with the shape of a mask blank M); and a measuring element associated with the body (Figs. 1-3, 5, 7, 9-12, 14, paras. [0036]-[0038], [0040], the temperature measuring mask 1 includes a measuring circuit 121A and temperature sensors 11), when the measuring apparatus is positioned in a vacuum chamber, the measuring apparatus is configured to measure physical properties in the vacuum chamber using the measuring element (Figs. 1, 2, 5-7, 9-15, paras. [0038]-[0041], [0067]-[0068], the temperature measuring mask 1 measures the temperature within the lithography chamber), and wherein the body or the measuring element is configured to resist or prevent physical deformation of the body or the measuring element due to a vacuum in the vacuum chamber (Figs. 1, 2, 4-7, 9-15, paras. [0053]-[0058], [0062]-[0068], temperature measuring mask 1 measures temperature in a vacuum environment), but Fujiwara does not describe the measuring element in an interior of the body, wherein the measuring apparatus is positioned in the vacuum chamber during the exposure process, and wherein: the body includes an upper body and a lower body, the upper body and the lower body are spaced apart from each other, the body including a space therein, the measuring element is in a first portion of the space, and a second portion of the space not including the measuring element is at least partially filled with a filler, the space is open to the outside through a hole defined in the upper body, and at least a portion of the measuring element is covered with the filler to resist or prevent physical deformation of the measuring element due to the vacuum in the vacuum chamber. 
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious a body having a shape of an exposure mask, wherein the measuring element is in an interior of the body or on a first surface of the body to which extreme ultra-violet (EUV) light is irradiated and from which the EUV light is reflected; and at least one alignment mark on the first surface of the body, wherein the measuring apparatus is configured to be positioned in a vacuum chamber during an exposure process and to measure physical properties in the vacuum chamber using the measuring element. These limitations in combination with the other limitations of claim 13 renders the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Fujiwara discloses a measuring apparatus for a vacuum chamber (Figs. 1, 2, 5-7, 9-15, paras. [0053]-[0058], temperature measuring mask 1 measures temperature in a vacuum environment in a charged particle lithography device), the measuring apparatus comprising: a measuring element (Figs. 1, 2, 5, 7, 9-12, 14, paras. [0036], [0053], [0055], temperature measuring mask 1 includes a measuring circuit 121A and temperature sensors 11); a body having a shape of an exposure mask (Figs. 1, 2, 5, 7, 9-12, 14, paras. [0036], [0053], [0055], temperature measuring mask 1 includes a substrate 10 with the shape of a mask blank M), wherein the measuring element is in an interior of the body or on a first surface of the body (Figs. 1-3, 5, 7, 9-12, 14, paras. [0036]-[0038], [0040], the temperature measuring mask 1 includes a measuring circuit 121A and temperature sensors 11, and measuring circuit 121A is formed in the recess of the substrate 10); and wherein the measuring apparatus is configured to be positioned in a vacuum chamber and to measure physical properties in the vacuum chamber using the measuring element (Figs. 1, 2, 5-7, 9-15, paras. [0038]-[0041], [0067]-[0068], the temperature measuring mask 1 measures the temperature within the lithography chamber). Fujiwara does not describe wherein the measuring apparatus is positioned in the vacuum chamber during the exposure process, nor does Fujiwara discloses the first surface of the body is irradiated with extreme ultra-violet (EUV) light which is then reflected from the first surface. 
Progler discloses wherein the measuring apparatus is configured to be positioned in the chamber during the exposure process (Figs. 7 and 11, paras. [0124], [0135], the photomask is placed within the exposure tool to monitor the exposure and provide feedback to adjust components of the exposure tool); however, Progler does not describe the measuring apparatus includes a first surface of the body to which EUV light is irradiated and from which the EUV light is reflected.
Yasuda (JP2006-041094, Yasuda hereinafter; cited in Applicant’s 10/17/2019 IDS) discloses at least one alignment mark on the first surface of the body (Figs. 1, 3, 4, 7, paras. [0027], [0031]-[0033], alignment marks 14 are formed on the lower surface of dummy mask 10 with temperature sensors 12), and wherein, when the measuring apparatus is positioned in the chamber, and alignment state of the measuring apparatus in the chamber is checked using the alignment mark (Figs. 1, 3, 4, 7, paras. [0027], [0031]-[0033], an alignment sequence is executed using the alignment marks 14 on dummy mask 10), but Yasuda does not describe the first surface of the body to which EUV light is irradiated and from which the EUV light is reflected. 
Yamamoto (US PGPub 2006/0221316) discloses an EUV exposure apparatus having a reflective dummy reticle with a mark to which EUV light is directed and from which the EUV light is reflected (Fig. 1, paras. [0054]-[0055]); however, Yamamoto does not teach or suggest the body having a shape of an exposure mask, wherein the measuring element is in an interior of the body or on a first surface of the body to which extreme ultra-violet (EUV) light is irradiated and from which the EUV light is reflected and at least one alignment mark on the first surface of the body, wherein the measuring apparatus is configured to measure physical properties in the vacuum chamber using the measuring element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882